     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

                                            )
KIMBERLY WOODRUFF,                          )
                                            )
            Plaintiff,                      )
      v.                                    )   Case No.: 2:18-cv-00514-ALB
                                            )
JACKSON HOSPITAL                            )
& CLINIC, INC.,                             )
                                            )
              Defendant,                    )
                                            )


                  MEMORANDUM OPINION AND ORDER

      Plaintiff Kimberly Woodruff (“Plaintiff”) filed a complaint alleging that

Defendant Jackson Hospital (“Defendant”) fired her for belonging to a protected

class. The single count alleges that Jackson Hospital subjected Woodruff to adverse

employment actions based on her race. See Doc. 1 at ¶18. This matter comes before

the Court on Defendant Jackson Hospital’s motion for summary judgment. (Doc.

20). Upon consideration, the motion is GRANTED.

                                BACKGROUND

      The following facts are taken in the light most favorable to the nonmovant.




                                        1
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 2 of 14




      The events of this case occurred in the cardiology office of Dr. Beverly

Stoudemire-Howlett1 within the Jackson Clinic, a specialty physician clinic operated

by Jackson Hospital. Dr. Stoudemire is an African-American woman. Kimberly

Woodruff, a white woman, was hired by Jackson Hospital on February 14, 2017 as

one of the support staff for Dr. Stoudemire. Woodruff was to serve as a “clinical

documentation coding specialist” and her duties included both the positions of

medical assistant and scribe. Dr. Stoudemire specifically recruited Woodruff for this

position because they had worked together before.

      After Woodruff was hired, Jackson hired three more employees to work in Dr.

Stoudemire’s practice. These employees were Jo Guice, Nikkita Moulton, and

Rhonda Burns. Guice, Moulton, and Burns are African-American women. The core

of Woodruff’s complaint is that these three women subjected her to harassment

because of her race.

      During the seven-month period that Woodruff worked for Dr. Stoudemire, she

alleges that these three co-workers subjected her to severe and pervasive racially

discriminatory harassment. Woodruff testified that Moulton, Burns, and Guice

frequently ignored her in the office or made her do things that were outside her job

description, rendering it impossible to accomplish her work tasks. She also testified



1
 The witnesses refer to Dr. Stoudemire-Howlett as “Dr. Stoudemire,” so the Court
will as well.
                                         2
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 3 of 14




that these women fabricated stories about her, which included tales of office

incompetence and an affair with one of her supervisors.

      More importantly for her present claims, Woodruff identified five specific

actions of alleged race-related harassment, four that she experienced and one

experienced by the clinic secretary, Naomi Moses. Woodruff could not identify

precisely when these events occurred, and the following list of events is not meant

to be in chronological order except where noted.

      First, at some point, Moulton and Burns told Woodruff that an African-

American patient had complained of poor treatment at her hands and that the patient

believed the basis of this poor treatment was Woodruff’s “unfriendl[iness] to

African-Americans.” See Doc. 26-2 at 120.

      Second, at some point in April or May of 2017, Dr. Stoudemire approached

Woodruff individually to assure her that she, Dr. Stoudemire, was “not a racist.” Id.

at 125. Shortly before or after giving Woodruff this assurance, Dr. Stoudemire

convened a meeting of her subordinates and made clear that she needed them to get

along and focus on their jobs. Id. at 116-119. Woodruff alleges that, during this

meeting, Dr. Stoudemire said she “wanted all of us to work together,” “wanted a

multiracial clinic,” and “didn’t want an all African-American office.” Id. at 117.

      Third, on one or more occasions in June of 2017, Guice, Moulton, and Burns

discussed current events in the office, including the removal of Confederate statues.


                                         3
      Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 4 of 14




Guice, Moulton, and Burns generally supported the removal of such statues,

believing them to represent a reminder of slavery. Woodruff’s response was that “it

was history, and I didn’t go any further into their conversation” but “[t]he three

labeled me as unfriendly to blacks.” See Doc. 21 at 5.

      Fourth, at some point during the discussion of the statues, Burns took the

position that everyone suffers from some degree of racism, and she confessed that

she was a racist under this theory.

      Fifth, at some point, Moses overheard Guice, Moulton, and/or Burns making

comments about the “privilege” and demands of their white patients. See Doc. 26-

6 at 70.

      Woodruff told Luke Brooks, who served as the Jackson Clinic’s operations

manager as well as Woodruff’s supervisor that she was experiencing a hostile work

environment. She testified that she sent him an email complaining explicitly of

racial discrimination in early August of 2017, followed by a text message on August

29. Woodruff texted him requesting a solution to what she termed a “hostile work

environment.” After Woodruff met with Brooks and told him that her co-workers

were not talking to her, Brooks failed to escalate the issue and took no corrective

action.

      Woodruff experienced three disciplinary sanctions, culminating in her

termination. First, on June 13 she met with Kelin Penney, the administrator of the


                                         4
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 5 of 14




Jackson Clinic, and Luke Brooks, who informed her of complaints that she was

unskilled at managing her time and prioritizing tasks and that she lacked focus. At

this first meeting, Woodruff was informed that if she did not improve immediately

she would be terminated. On September 6, Woodruff was disciplined for using

improper abbreviations and making mistakes regarding the scheduling of

catheterization work with a lab. This was to be her final warning.

      Finally, Woodruff was terminated on September 14, after exactly seven

months on the job. Kim Sport, a representative from Zoll, a medical supply company

that produces defibrillator vests prescribed by Dr. Stoudemire, had asked Woodruff

to show her the medical information of two patients, which Zoll was entitled to under

HIPAA. After Woodruff showed her the records, Sport spoke to Guice about closing

a chart and commented to her about the number of charts she had seen open in the

database. Guice then reported to the hospital administration that Woodruff had

allowed Sport greater access to patient information than was authorized. After no

investigation, Woodruff was fired and put on a no-hire registry.

                                   STANDARD

      The court will grant summary judgment when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Chapman v. AI Transport, 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). The

moving party need not produce evidence disproving the opponent’s claim; instead,


                                         5
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 6 of 14




the moving party must demonstrate the absence of any genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In turn, the nonmoving party

must go beyond mere allegations to offer specific facts showing a genuine issue for

trial exists. Id. at 324. When no genuine issue of material fact exists, the court

determines whether the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c).

                                   DISCUSSION

      The wording of Plaintiff’s complaint does little to tell the Court what specific

cause of action she is asserting. It provides only that “Defendant’s actions toward

her violated her right to be free of race discrimination in employment.” See Doc. 1

¶18. Defendant treats this single allegation as both (1) a hostile work environment

claim and (2) a McDonnell-Douglas discriminatory discharge claim. Assuming for

the sake of argument that Plaintiff has sufficiently alleged those claims, neither one

survives summary judgment.

   A. Hostile Work Environment

      To make out a prima facie case of hostile work environment employment

discrimination based on race, a plaintiff must show that (1) she belongs to a protected

class, (2) she was subjected to unwelcome harassment, (3) the harassment was based

on her race, (4) the harassment was sufficiently severe or pervasive to alter the terms

of her employment and create a hostile work environment, and (5) the employer is


                                          6
      Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 7 of 14




responsible for the environment under a theory of vicarious or direct liability. Miller

v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). The Court will

assume for the sake of argument that Plaintiff can establish 1, 2 and 5 because her

claim clearly fails at steps 3 and 4.


      To survive summary judgment on a Title VII hostile work environment claim,

Plaintiff must produce substantial evidence that she suffered severe and pervasive

harassment based on a protected characteristic, in this case the color of her skin. In

the Eleventh Circuit, a plaintiff attempting to make out this cause of action must

show that but for her protected characteristic, she would not have been the object of

harassment. Henson v. City of Dundee, 682 F.2d 897, 904 (11th Cir. 1982).

Although statements or conduct will not be considered relevant unless they are tied

to a protected characteristic, the inquiry is one that “requires careful consideration

of the social context in which particular behavior occurs and is experienced by its

target.” Jones v. UPS Ground Freight, 683 F.3d 1283, 1297 (11th Cir. 2012)

(adopting in a racial context the language of Oncale v. Sundowner Offshore Servs.,

Inc., 523 U.S. 75, 81 (1998)).


      Plaintiff’s evidence that her race explains the treatment she endured comes

from the depositions of herself and her co-worker, Naomi Moses.             Woodruff

principally testified about being ignored and inconvenienced by her co-workers.


                                          7
      Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 8 of 14




This behavior has been encountered by courts in this Circuit before and held

insufficient to state a claim. See Gonzalez v. DeKalb Med. Ctr., 2009 WL 10664894,

at *14 (N.D. Ga. Dec. 30, 2009) (holding that ostracism is insufficient). While the

facial neutrality of conduct is not fatal, under a holistic analysis, to a showing that it

was based on a protected characteristic, id. citing Alfano v. Costello, 294 F.3d 365,

378 (2d Cir. 2002), there must be substantial evidence that, taken together, provides

a reasonable inference that the actions had a racial basis.


      Woodruff had every incentive during her deposition to be as forthcoming as

possible with examples of the racial harassment she allegedly suffered. Yet she

could only muster a total of four incidents over the seven-month period of her

employment. First, a co-worker stated that a patient had complained that Woodruff

was unfriendly to African-Americans. See Doc. 26-2 at 120.                  Second, Dr.

Stoudemire approached Woodruff and assured her that she wasn’t racist and wanted

a multi-racial staff. See id. at 126. The third and fourth instances appeared to have

occurred at the same time. See id. at 119. During one conversation, Woodruff’s co-

workers disagreed with her about the removal of Confederate statues and then Burns

said that everyone has some degree of racism in them. See id. at 109. Woodruff

confirmed that, other than these four instances, there was not a single example of

racially charged conduct in her presence:



                                            8
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 9 of 14




      Question: Tell me everything that any of those three ladies said to you or in
      your presence that was racially hostile.

      Answer: I can't recall anything other than what I told you already.

      Question: And in the affidavit that you gave to the EEOC, the two things
      you listed were the comment from Rhonda about everyone’s racist to which
      you responded I don't think that’s the case; correct? That's in the affidavit.

      Answer: Right.

      Question: And then, secondly, the comments about Robert E. Lee removal -
      - removal of the statute -- statue. Let me ask that again. The two comments
      that you put in your affidavit were the comment that everyone has some
      racism; correct?

      Answer: Correct.
      ….
      Answer: Nikita Molton made comment that a patient -- or that they were in
      conversation, her and Rhonda, in reference to a patient.

      Question: Nikita Molton told you –

      Answer: Yes.

      Question: -- on occasion that she had spoken with Rhonda and that there
      was some concern voiced by a patient that you had –

      Answer: Been unfriendly.

      Question: -- been unfriendly?

      Answer: Yes.

      Question: Okay. Anything other than that?

      Answer: Nothing other than Dr. Stoudemire’s comments.

See id. at 117-121.


                                         9
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 10 of 14




      Question: Did Jo, Rhonda, or Nikita ever physically threaten you in any way?

      Answer: Physically, no, sir.

      Question: Did they ever demean or humiliate you in front of a patient?

      Answer: No, sir.

      Question: Did any of the three of them ever tell you that they thought you
      were racist?

      Answer: No, sir.

See id.

      Plaintiff also relies on the testimony of Naomi Moses, a clerical employee

from the same office. Plaintiff argues that Moses’ testimony reflects the racial basis

of the harassment that Woodruff suffered:

      Question: Okay. But when you say the racial talking and backbiting
      towards Kimberly Woodruff were constant causing unbelievable turmoil,
      was there anything more you mean by that?

      Answer: Just – it was just – you know, there for awhile, it got to be every
      single day something with Kimberly, every single day, just, you know,
      crazy.

See Doc. 26-6 at 32. But Moses could not offer specifics about what she meant by

“racial talking,” “backbiting,” or “turmoil.” See id. at 31-35. The only concrete

example of race-related “turmoil” Moses testified about was the disagreement over

Confederate statues; the issue of statues was mentioned over forty times in her




                                         10
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 11 of 14




deposition.2 See id. Moses also overheard Woodruff’s co-workers “make comments

about the white patients.” See id. at 70. But Woodruff did not hear these comments.

Instead, Moses confirms that the comments these co-workers directed at Woodruff

were not racial in nature:

      Answer: When she would be late. You know they would make
      comments…

      Question: But not racial comments, correct?

      Answer: No. Just comments – it was comments like: Luke must have
      something going on because she got to come late. You know, just stuff like
      that. You know the office talk.

      Question: Okay so –

      Answer: Jealous office talk.

      Question: Right. So, it would be jealous office talk as opposed to specific
      racial comments?

      Answer: That – yeah, that’s what I am saying.

See id. at 110-111. Moses volunteered that “[m]aybe they were just jealous because

her and Dr. Stoudemire were close.” See id. at 73-74.




2
  For example, when asked if any of the three women had made racial comments to
her, Moses responded in the negative: “I mean, I was never involved in any of the
racial stuff. I mean, they didn’t talk racial stuff with me as far as, you now, sitting
down and talking about the statue and all that.” It is clear from this statement and
others like it in her deposition that Moses perceived discussions about statues as
racial “turmoil.”
                                          11
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 12 of 14




      Defendant argues, and the Court agrees, that “Woodruff is essentially

complaining about workplace antipathy demonstrated by co-workers who happen to

be African-Americans.” See Doc. 27 at 4. There is no substantial evidence in the

record that Woodruff was harassed because of her race or that the harassment was

sufficiently severe to change the terms and conditions of her employment. See, e.g.,

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (“simple teasing, offhand

comments, and isolated incidents (unless extremely serious) will not amount to

discriminatory changes in the terms and conditions of employment”). Instead, the

most that a reasonable jury could conclude is that Woodruff’s co-workers did not

like her, made jokes and negative remarks about her, and made her uncomfortable

by discussing an issue that was at the forefront of the national news. This is not an

objectively hostile work environment based on race. See generally Eugene Volokh,

Freedom of Speech and Workplace Harassment, 39 UCLA L. Rev. 1791, 1849

(1992) (explaining that harassment law does not ban discussion of racial or political

issues in the workplace).

   B. Termination


      To the extent Plaintiff has asserted a discriminatory discharge claim based on

disparate treatment, she would need to argue either that there is a convincing mosaic

of circumstantial evidence suggesting that those who fired her did so for racial

reasons, or that there is a similarly situated comparator who was not treated similarly

                                          12
     Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 13 of 14




under similar circumstances. See Lewis v. City of Union City, Georgia, 918 F.3d

1213, 1220 (11th Cir. 2019). She has failed to show either one.


      Woodruff was actively courted by Dr. Stoudemire, an African-American

woman, to join her practice at Jackson. After she joined the practice, she suffered a

series of disciplinary sanctions at the hands of supervisors Penney and Brooks, both

of whom are white, related to things like using incorrect abbreviations and mixing

up appointment times. There is no allegation that either person treated her

improperly because of her race. She was ultimately warned that she would be

terminated if she continued to make mistakes. Jackson Hospital fired Woodruff after

seven months of employment with four months passing between the first disciplinary

meeting and the firing. Plaintiff introduces no evidence to suggest that a similarly

situated person was treated differently. Although the alleged HIPAA violation that

ultimately resulted in Woodruff’s firing was not investigated, federal law does not

protect employees from arbitrary employment practices, only discriminatory ones.

See e.g. Spidle v. Hogan, 2014 WL 3016111, at *1 (M.D. Tenn. July 3, 2014);

E.E.O.C. v. Noble (U.S.) Inc., 2006 WL 373487, at *6 (W.D. La. Feb. 16, 2006).

Plaintiff cites to nothing in the record that would allow a reasonable jury to infer that

she was fired because of her race.


                                   CONCLUSION


                                           13
    Case 2:18-cv-00514-ALB-WC Document 40 Filed 10/30/19 Page 14 of 14




     Based on the above reasoning, Defendant’s Motion for Summary Judgment is

GRANTED. A separate judgment will be entered.

     DONE and ORDERED this 30th day of October, 2019.



                                          /s/ Andrew L. Brasher

                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE




                                    14
